PER CURIAM.
Douglas Coleman appeals the district court’s1 adverse grant of motions to dismiss and for summary judgment in his 42 U.S.C. § 1983 action. Following careful de novo review of the record, we find no basis for reversal. Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Coleman’s pending motion.

. The Honorable Donovan W. Frank, United Stales District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Raymond L. Erickson, United States Magistrate Judge for the District of Minnesota.